   Case 1:21-cv-02273 Document 1 Filed 08/20/21 USDC Colorado Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

 KCOOPER BRANDS, INC. D/B/A
 DEMPSEY INTERNATIONAL PACKAGING,

                Plaintiff,

        v.

 WEXFORD LABS, INC.,

                Defendant.


                                          COMPLAINT

       Plaintiff KCooper Brands, Inc. d/b/a/ Dempsey International Packaging (“Dempsey”),

through undersigned counsel, brings the following Complaint against Wexford Labs, Inc.

(“Wexford”), and alleges the following:

                                       INTRODUCTION

       1.      This is a breach of contract case arising from Wexford’s failure to remit payment

due under the Parties’ contract. Wexford submitted two purchase orders to Dempsey for the

purchase of packaging goods, at a purchase price of approximately $8.5 million, for use in

Wexford’s antimicrobial and disinfectant products. In response, Dempsey issued invoices to

Wexford to fulfill its purchase orders, which under the applicable terms and conditions called for

payment in full on the purchased products within thirty days of the invoices’ submission.

       2.      Wexford has failed to comply with this duty. The time for Wexford to pay the

purchase price in full has long passed, yet Wexford owes a remaining balance of over $2.4 million.

       3.      Based on Wexford’s failure to pay amounts owed, Dempsey seeks relief including

damages in the amount of the unpaid balance of the purchase price (in excess of $2.4 million), plus
   Case 1:21-cv-02273 Document 1 Filed 08/20/21 USDC Colorado Page 2 of 7




other damages rising from Wexford’s breach, plus interest and attorney’s fees permitted by the

contract.

                                            PARTIES

        4.      Plaintiff KCooper Brands, Inc. d/b/a Dempsey International Packaging

(“Dempsey”) is a Colorado corporation located at 27371 E Lakeview Dr., Aurora, Colorado 80016.

        5.      Defendant, Wexford Labs, Inc. (“Wexford”) is a Missouri Corporation located at

325 Leffingwell Avenue, Kirkwood, Missouri 63122.

                                 JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction over this matter under 28 U.S.C. § 1332

because there is complete diversity between the parties and the amount in controversy exceeds

$75,000.

        7.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to Dempsey’s claims occurred in Colorado.

        8.      This Court has specific personal jurisdiction over Defendant Wexford because this

action rises out of Wexford’s contacts with this forum—specifically, its contract with Dempsey, a

Colorado company located in Colorado. In addition, through the applicable terms and conditions

(which requires the application of Colorado law to adjudicate this dispute), the Parties consented

to jurisdiction in this Court.

                                  FACTUAL ALLEGATIONS

        9.      Dempsey is a Colorado Corporation which provides packaging supplies for other

businesses—like Wexford—to facilitate the packaging of their products.




                                                2
   Case 1:21-cv-02273 Document 1 Filed 08/20/21 USDC Colorado Page 3 of 7




       10.     Wexford is a Missouri Corporation which creates antimicrobial and disinfectant

products for consumers.

       11.     On November 16, 2020, Wexford issued a purchase order to Dempsey for a total of

$4,280,000.00 worth of packaging goods for use in Wexford’s hand sanitizer and disinfectant

products.

       12.     On February 1, 2021, Wexford issued a second purchase order to Dempsey for a

total of $4,280,000.00 worth of packaging goods for use in Wexford’s hand sanitizer and

disinfectant products.

       13.     To complete the orders, Dempsey sent a series of invoices to Wexford between

January 29, 2021 and June 1, 2021 (collectively, the “Invoices”).

       14.     Each of Dempsey’s invoices are submitted pursuant to terms and conditions that

form part of the binding contract between Dempsey and Wexford. See Offen, Inc. v. Rocky

Mountain Constructors, 765 P.2d 600, 601 (Colo. App. 1988).

       15.     The terms and conditions require full payment within thirty days of submission, as

set forth in the following provision:

               Prices/Exclusions/Shipping. Purchaser acknowledges that prices,
               whether they appear in the Website, on a price list, or in any other
               form or medium, are effective only for orders shipped on the date
               that they appear; Dempsey International Packaging may change
               prices at any time without notice. Prices in quotations are effective
               for the specific time period stated in the quotation or, if no time
               period is stated, 30 days. If Purchaser is an existing customer
               currently purchasing Goods at a certain price, Dempsey
               International Packaging may change its prices at any time upon 30
               days’ written notice or upon 10 days’ written notice in case of a
               sudden severe increase in materials prices or other costs. Any
               temporary surcharge imposed by Dempsey’s suppliers will be
               passed on to Purchaser during whatever period of time such
               surcharge might be in effect. Price increases for components


                                                3
   Case 1:21-cv-02273 Document 1 Filed 08/20/21 USDC Colorado Page 4 of 7




               purchased by Dempsey International Packaging on Purchaser’s
               behalf for inclusion in finished Goods shall be passed on to
               Purchaser without advance notice and due immediately without
               regard to Purchaser’s payment terms or standard payment terms in
               section 3 below.

Terms and Conditions § 2.

       16.     Section 2 also provides that if any payment is past due, Dempsey may impose a

service charge of up to 1.5 percent per month.

       17.     Under Section 14 of the Terms and Conditions, “The prevailing party in any

litigation to enforce the Agreement shall be entitled to recover its reasonable attorneys’ fees and

expenses.”

       18.     Wexford was aware of the Terms and Conditions, consented to their provisions,

and failed to object to any provision.

       19.     Dempsey has complied with all of its obligations under the Parties’ contract, or, in

the alternative, is excused from performing due to Wexford’s material breaches. In particular,

Dempsey produced the ordered product which remains in storage facilities based on the orders and

commitments of Wexford.

       20.     Wexford has failed to pay the purchase price in full when payment was due, with a

balance due in excess of $2.4 million.

       21.     Wexford’s failure to remit payment within thirty days of receiving the Invoices

constituted a breach of the Terms and Conditions.

       22.     Wexford’s failure to pay the outstanding balance for products that it ordered has

caused Dempsey to suffer additional damages, including storage fees for goods that remain in

storage awaiting shipment upon full payment of the purchase price.



                                                 4
   Case 1:21-cv-02273 Document 1 Filed 08/20/21 USDC Colorado Page 5 of 7




                                              COUNT 1

                                         Breach of Contract

       23.        Plaintiff realleges and incorporates all prior paragraphs of this Complaint as if

alleged herein.

       24.        Dempsey and Wexford entered a binding contract for the sale of goods.

       25.        The Terms and Conditions were incorporated into Dempsey and Wexford’s binding

contract.

       26.        Section 12 of the Terms and Conditions expressly provided that the agreement was

to be governed by the laws of the State of Colorado.

       27.        Wexford breached the contract by failing to remit payment for the purchased goods

by the specified due date.

       28.        Dempsey has satisfied any and all conditions precedent to bring this lawsuit under

the Terms and Conditions.

       29.        Dempsey suffered damages in the amount of at least the unpaid balance on the

purchase price (in excess of $2.4 million), plus interest, as a result of Wexford’s breach.

       30.        Dempsey continues to suffer additional damages rising from Wexford’s breach,

including but not limited to the costs of storing the product Wexford ordered and for which it has

not paid.

       31.        Under Terms and Conditions, Dempsey is also entitled to attorney’s fees related to

bringing this lawsuit.

                                              COUNT 2

                                        Promissory Estoppel




                                                  5
   Case 1:21-cv-02273 Document 1 Filed 08/20/21 USDC Colorado Page 6 of 7




        32.        Plaintiff realleges and incorporates all prior paragraphs of this Complaint as if

alleged herein.

        33.        Wexford made a promise to Dempsey that it would pay for and accept the product

that it ordered.

        34.        Wexford should reasonably have expected that its promise would induce action by

Dempsey.

        35.        Dempsey reasonably relied on the promise to its own detriment.

        36.        Wexford’s promise must be enforced to prevent injustice.

                                       PRAYER FOR RELIEF

        WHEREFORE, Dempsey respectfully requests that judgment be entered in full on its claim

for Breach of Contract, and that this Court:

        A.         Award Dempsey actual and consequential damages for Defendant’s breach

contract, including pre- and post-judgment interest;

        B.         Award attorney’s fees and costs associated with Dempsey’s collection efforts,

including the fees and costs associated with litigating this action; and

        C.         Award Dempsey any other relief that the Court deems just and equitable under the

circumstances.

Dated: August 20, 2021                              Respectfully submitted,


                                                    /s/ Douglas N. Marsh
                                                    Douglas N. Marsh
                                                    Nicholas R. Peppler
                                                    ARMSTRONG TEASDALE LLP
                                                    4643 South Ulster Street, Suite 800
                                                    Denver, Colorado 80237
                                                    Tel.: 720-200-0676


                                                   6
Case 1:21-cv-02273 Document 1 Filed 08/20/21 USDC Colorado Page 7 of 7




                                   Fax: 720-200-0679
                                   dmarsh@atllp.com
                                   npeppler@atllp.com

                                   Attorneys for Dempsey International Packaging




                                  7
